Case 1:20-cv-06072-LGS Document 16

Haluk Savei, Esq.

Tamir W. Rosenblum, Esq.

MASON TENDERS DISTRICT
COUNCIL OF GREATER NEW YORK
520 Eighth Avenue, Suite 650

New York, New York 10018

(212) 452-9451

Counsel for Respondents

SOUTHERN DISTRICT OF NEW YORK

AURORA CONTRACTORS, INC.,
Petitioner,
- against -

CONSTRUCTION & GENERAL BUILDING
LABORERS, LOCAL 79,

Respondents.

Filed 08/31/20 Page 1 of 3

20 CV 6072 (LGS)

Respondents’ Sur-Reply
Memorandum of

Law in Opposition to
Petition

In its Reply, Aurora for the first time asserts that Local 79’s requested arbitration must be

stayed because the Union has failed to show it has a “colorable claim” that the parties’ collective

bargaining agreement continues in effect. Aurora’s argument fails for two reasons.

First, the Company ignores the Second Circuit’s very strong general deference to agreed-

upon arbitral processes.' A union seeking arbitration need only show that there is a “barely

colorable” dispute that warrants arbitration.” As the court in Abram Landau Real Estate v.

Bevona, 123 F. 3d 69, 73 (2d. Cir 1997), held, “evergreen clause [] disputes ... should be

submitted to arbitration.”

 

Saint Mary Home, Inc. v. Serv. Employees Int'l Union, Dist 1199, 116 F.3d 41, 44 (2d Cir.

1997).

* Niagara Blower Co. v Shopmen's Local Union 576, 794 F App'x 78, 81 (2d Cir 2019).
Case 1:20-cv-06072-LGS Document16 Filed 08/31/20 Page 2 of 3

Second, when one applies this deferential standard here, Local 79 certainly has a viable
claim that the CBA never terminated. Aurora now suggests that termination occurred because
Local 79 never told the Company that the Union would not honor the Company’s untimely effort
to terminate the CBA. The Union denies that it had such an obligation under the CBA. The
evergreen clause is unambiguous, and Aurora did not follow it. Arbitrators are bound to the
terms of the provisions they are charged to interpret,? especially in the case of evergreen
clauses.’ In other words, an arbitrator will certainly not be required to credit Aurora’s
disingenuous effort to engineer a termination through its “Corrections Letter.” In short, an
arbitrator is likely to reject Aurora’s “Rip Van Winkle” argument and find that it was the
Company that slept at its peril until after its ability to terminate the CBA in 2015 had expired.

None of the cases cited by Aurora are to the contrary. Two are inapposite because they
arise under New York state law (one from 1926), even though federal courts must follow
“federal rules of [contract] law in order to ensure uniform interpretation of collective-bargaining
agreements.” The Company misquotes Reives v. Lumping, 632 F Appx 34, 36 (2d Cir 2016) asa
contract case, when Reives concerns “abandonment” as a matter of civil procedure. And the case
Aurora most heavily relies upon, 7ile Setters & Tile Finishers Union, Local Union No. 7 v
Speedwell Design/BFK Enter., 2009 US Dist LEXIS 27270, at *23 (E.D.N.Y. 2009), reserves
questions of contract termination for the arbitrator and also holds that “laches must be decided by

the arbitrator” (which is the doctrine Aurora seems now to be invoking).

 

> NY Hotel & Motel Trades Council v Hotel Assn., 1993 US Dist LEXIS 16615, at *15 (SDNY
1993) (“the arbitrator may indeed interpret ambiguous terms, [but] cannot disregard or modify
unambiguous contract provisions”).

‘IBEW Local Union No. 380 Health & Welfare Trust Fund v State Elec., 2006 US Dist. LEXIS
53777, at *8 (EDPA 2006) (collecting cases)

> Lingle v Norge Div. of Magic Chef, 486 US 399, 404 (1988).

2
Case 1:20-cv-06072-LGS Document16 Filed 08/31/20 Page 3 of 3

For the same reasons, it is for the arbitrator to decide whether the CBA somehow
terminated because the parties did not have any contractual disagreement between May 2015 and
the present dispute over subcontracting. Local 79 is prepared to demonstrate in arbitration that
construction companies often have long periods between jobs, which does not mean their labor
or commercial contracts expire. The Union was not litigious in the interim—not because it was
amenable to letting the CBA lapse—but because it was not aware of any violations. Again, labor
arbitrators are constrained in their authority to interpret contract language out of existence (in
this case—the whole contract). The arbitrator would be well within his authority to find the
contract survived.

Last, because there is no question that the parties are in dispute over contract termination
questions, no discovery is needed to establish that. But note, the present motion was not filed
under Summary Judgement standards, so one outcome clearly foreclosed is a grant of the
Petition based on factual assertions which Respondents have contested.

For the foregoing reasons and those set forth in Local 79’s Response Memorandum, the
Petition to stay the arbitration should be denied.

Dated: September 4, 2020,

New York, NY
Respectfully submitted,

Ge ur,

a Savci, i
Tamir W. Rosenblum, Esq.
MASON TENDERS DISTRICT

COUNCIL OF GREATER NEW YORK
520 Eighth Avenue, Suite 650

New York, New York 10018

(212) 452-9451

Counsel for Respondents
